         Case 1:12-cr-00876-VSB Document 206 Filed 10/24/18 Page 1 of 1
                                          U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                    October 24, 2018

BY ECF

The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Paul Ceglia,
               12 Cr. 876 (VSB)

Dear Judge Broderick:

        The Government writes to inform the Court regarding the status of the Government’s
efforts to extradite Paul Ceglia from Ecuador to face charges in the above-captioned case. The
Government understands that Ecuadorian extradition proceedings are ongoing, and that no final
ruling has been made. The Government will advise the Court of any final extradition ruling, or
provide an interim update in four months, by February 25, 2018, if no final ruling has been issued
by that time.

                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney

                                             By:    /s Alexander Wilson
                                                    Janis M. Echenberg / Alexander Wilson /
                                                    Sheb Swett
                                                    Assistant United States Attorneys
                                                    (212) 637-2597 / 2453 / 6522
cc (by ECF): Counsel for Ceglia
